Dissenting Opinion
Pfaff, J.
— I cannot agree with the majority opinion. This cause originated before the Public Service Commission, which is an administrative tribunal. The proceedings before this tribunal are not judicial in nature, Indiana Tel. Corp. v. Pub. Serv. Comm. (1960), 131 Ind. App. 314, 171 N. E. 2d 111, and therefore are never as rigid, standardized or formal as those before the courts. See also In re Northwestern Indiana Tel. Co. (1930), 201 Ind. 667, 171 N. E. 65. The majority opinion treats this matter as judicial in nature.
The record discloses that a hearing was had before an attorney examiner who reported his findings to the Commission. The majority opinion states that “It is ap*626parent that if this is a public crossing, with the view of approaching trains obstructed, and said obstruction is not susceptible of removal, the order is within the jurisdiction of the Commission.” The Commission made such finding upon the recommendation of the hearing examiner who had an opportunity to examine the crossing (by agreement of the interested parties), interviewed witnesses and conducted a thorough investigation of all the facts pertaining to the matter in question.
It is apparent that this is a dangerous crossing to the traveling public, that several accidents and at least one fatality have occurred at this crossing within the past few years, and that the finding or order of the Commission should be affirmed, which would give aid and comfort not only to the residents of that community, but to the public in general.
Note. — Reported in 196 N. E. 2d 420.